DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Invention I, Species A, in the reply filed on June 20, 2022 is acknowledged.  While the Applicants “do not necessarily agree with the distinctions made by in the Restriction”, they did not distinctly and specifically point out the supposed errors in the restriction requirement.  Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 6, 11-12 and 20 are objected to because they do not have the proper status identifies.  They should be labeled as “withdrawn”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller coupled to the at least one removable battery tray”. This implies that the controller is part of the removable battery tray.  But the specification clearly indicates that the controller is on the vehicle (par 47-49).  The controller reads the battery firmware only when a battery tray is inserted.  Until the insertion, the controller and battery are separate and cannot communicate.  Claim 1 is rejected because it implies that the controller and battery are permanently coupled.  
Claims 2-12 are similarly rejected as they depend from, and inherent the deficiencies of, claim 1.
Claim 7 recites “at least one optional battery section”.  The claim is indefinite because of the term “optional”.  This term renders the claim scope unclear.  Is the battery section included or not?  The claim scope would change as different readers interpret the claim differently. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slattery (US 2014/0277887).
With respect to claim 1, Slattery discloses an underwater vehicle (intended use, see below) comprising: 
a modular battery system (fig 1-3; par 25-47), further comprising: 
at least one removable battery tray (par 26); 
a battery tray system (housing 14; par 28) configured to hold at least one removable battery tray; and 
a controller (fig 2, item 15) coupled to the at least one removable battery tray, and configured to detect a battery chemistry of the at least one removable battery tray (fig 3, step 28; par 26-28, 30, 34, 37).  
The recitation in the preamble of “an underwater vehicle” does not breathe life into the claim.  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose of intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  MPEP §2111.02(II).  
In the present claim, the body of the claim fully and intrinsically sets forth that the limitations of the claimed invention are directed to “a modular battery system”.  All of the claimed limitations are part of this battery system.  The recitation in the preamble of an underwater vehicle is an intended use limitation. 
Slattery discloses that the controller communicates with the battery to determine its type (lead acid or lithium). Slattery’s battery is removable, thereby making it a “tray”.  The housing (14) that holds the battery tray is interpreted as the battery tray “system”.  Alternatively, the vehicle (10) as a whole may be considered as the battery tray system.
With respect to claim 2, Slattery discloses comprising an aft section and a forward section (see fig 1).  
With respect to claims 3-4, Slattery discloses the at least one removable battery tray is enclosed within the aft section (par 25) or a forward section (see fig 1; par 25).  
With respect to claim 5, Slattery discloses wherein at least one removable battery tray is enclosed within the aft section (par 25) and at least one removable battery tray is enclosed within the forward section (par 25), wherein the at least one removable battery tray enclosed within the aft section is connected to the at least one removable battery tray enclosed within the forward section (inherent because they are part of the same vehicle electrical system).  
Slattery (par 25) discloses that the battery modules can be in “one or more different locations” including aft and forward.  This means that Slattery intends for its battery modules to be in both the forward and aft locations at the same time (not in different embodiments).  
It is noted that the claim only broadly recites that the batteries are “connected”.  This can be interpreted as a physical connection (the two batteries are touching the same vehicle, thereby being connected) or an electrical one (the two batteries are intended to provide power to the same vehicle components, thereby making them electrically connected).  
With respect to claim 7, Slattery discloses an aft section (back of the vehicle), at least one optional battery section (the middle; par 25), and a forward section (the front).  Slattery discloses its battery modules can be in any location in the vehicle – this is interpreted as being “an optional battery section” that is different than the aft and forward sections.
With respect to claim 8, Slattery discloses at least one removable battery tray is enclosed within the optional battery section (see following analysis).  The battery section is only named, the claim does not explicitly recite any defining characteristics.  Namely, the battery section is not defined as any type of housing.  Slattery’s battery modules are enclosed by a housing (14) and/or the vehicle (10) itself.  Regardless of where the Slattery battery module is placed, it is enclosed by a housing (10 and/or 14). 
With respect to claim 9, Slattery discloses at least one removable battery tray is enclosed within the aft section (par 25), at least one removable battery tray is enclosed within the forward section (par 25), and at least one removable battery tray is enclosed within the optional battery section (par 25), wherein the at least one removable battery tray enclosed within the aft section is connected to the at least one removable battery tray enclosed within the optional battery section, and the at least one removable battery tray enclosed within the optional battery section is connected to the at least one removable batter pack enclosed within the forward section.  
As discussed above in the art rejection of claim 5, Slattery discloses that the battery modules are placed in multiple locations.  This includes aft, forward and an optional battery section that tis somewhere in between. Further, Slattery’s battery modules are broadly “connected”, as discussed above. 
With respect to claim 10, Slattery discloses a plurality of optional battery sections attached to each other (par 25).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slattery in view of Stephens (US 2018/0337378).
Slattery discloses a modular battery system (fig 1-3; par 25-47) for an underwater vehicle (“for” indicates an intended use) comprising: 
a battery system (14), configured to be placed in a section of the underwater vehicle (par 25) and configured to hold at least one removable battery tray (par 26); 
the at least one removable battery tray (battery modules are not shown in the figures; discussed throughout the reference) coupled to the battery tray system (see at least par 25), [and]
firmware coupled to the battery tray, the firmware comprising a code indicating the battery chemistry of the battery tray (fig 3, step 28; par 26-28, 30, 34, 37).  
As discussed above, the underwater vehicle is an intended use limitation that does not breathe life into the claim. Id.  The claim also uses the term “for” in the preamble which clearly designates an intended use of the modular battery system.  
Slattery discloses a removable battery “tray” that is insertable into a “system”, as discussed above.  Slattery also discloses the vehicle controller communicates with the battery to determines its chemistry.  The ability of the battery to communicate with an external device is evidence that it stores its chemistry information in “firmware”.  Slattery does not expressly disclose a “rail” or that the battery tray is slid along the rail. 
Stephens discloses a vehicle with a removable battery tray that is inserted into a system along a rail system (par 39).  Thus, the combination teaches “a battery rail system”, “at least one rail”, and “the at least one removable battery tray configured to be selectively removable from the underwater vehicle by sliding the at least one removable battery tray along the at least one rail within the section of the underwater vehicle”.
Slattery and Stephens are analogous because they are from the same field of endeavor, namely vehicles with removable batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Slattery’s vehicle to include a rail system, as taught by Stephens.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  
Additional motivation would have been the “obvious to try” rationale and the selection from a finite number of identified proven solutions (for how to insert a battery module into a receptacle), each with a reasonable expectation of success.  MPEP §2143(E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836